NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                   Argued May 31, 2012
                                   Decided June 25, 2012

                                          Before

                            WILLIAM J. BAUER, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge


No. 11-2849

UNITED STATES OF AMERICA,                          Appeal from the United States
                  Plaintiff-Appellee,              District Court for the Northern
                                                   District of Illinois, Eastern Division.
       v.
                                                   No. 1:10-cr-00633-1
MIGUEL SANCHEZ,
              Defendant-Appellant.                 Matthew F. Kennelly,
                                                     Judge.


                                        ORDER

    The defendant-appellant, Miguel Sanchez, pleaded guilty to one count of conspiracy to
possess with the intent to distribute fifty grams or more of methamphetamine in violation of
21 U.S.C. § 846. Sanchez was sentenced to the mandatory minimum of 120 months in prison
No. 11-2849                                                                                 Page 2


and now challenges the district court’s denial of a safety valve departure pursuant to 18 U.S.C.
§ 3553(f), later adopted by U.S.S.G. § 5C1.2(a)(5).

     We review the district court’s denial for clear error. United States v. Nunez, 627 F.3d 274,
279 (7th Cir. 2010).

     The “safety valve” refers to a court’s ability to impose shorter sentences on first-time, non-
violent, less-culpable, and fully cooperative defendants, despite any mandatory minimum
sentence. U.S.S.G. § 5C1.2. Eligibility for the safety valve departure requires defendants to
prove by a preponderance of the evidence that they have satisfied the necessary requirements
listed in § 5C1.2(a)(1)-(5). United States v. Montes, 381 F.3d 631, 634 (7th Cir. 2004). If a court
finds that the defendant has satisfied all five requirements, a two-level reduction is applied to
the defendant’s Sentencing Guideline range. U.S.S.G. §§ 2D1.1(b)(16); 5C1.2.

     It is undisputed that Sanchez satisfied the first four requirements listed under § 5C1.2(a).
But the district court found that Sanchez failed to prove satisfaction of the fifth requirement.
Section 5C1.2(a)(5) states:

    (a) [I]n the case of an offense under 21 U.S.C. . . . § 846, . . . the court shall impose a
    sentence in accordance with the applicable guidelines without regard to any statutory
    minimum sentence, if . . . :
    ....
    (5) not later than the time of the sentencing hearing, the defendant has truthfully
    provided to the Government all information and evidence the defendant has
    concerning the offense or offenses that were part of the same course of conduct or of
    a common scheme or plan . . . .

    U.S.S.G. § 5C1.2(a)(5) (emphasis added).

    This safety valve statute was created to remedy sentencing inequities and aid law
enforcement by rewarding cooperative defendants who might otherwise receive overly-harsh
sentences. United States v. Arrington, 73 F.3d 144, 147-148 (7th Cir. 1996). For these reasons, the
defendant’s timely candor to the Government and the court is strictly required.

    As this Court has previously established, the district court’s choice of whom to believe is
almost never vulnerable to a finding of clear error, and furthermore, because the court’s
determination of safety valve eligibility is fact-specific, it is therefore heavily reliant on
credibility determinations that cannot be made at the appellate level. Montes, at 631, 637 & n.5
No. 11-2849                                                                                 Page 3


(citing United States v. Alvarado, 326 F.3d 857, 862 (7th Cir. 2003); United States v. Rodriguez, 69
F.3d 136, 144 (7th Cir. 1995)). The Government gave Sanchez ample opportunity to cooperate
and fully disclose all known information, yet the record is rife with Sanchez’s inconsistencies
regarding his personal whereabouts at specific times, the identities and roles of various
individuals involved, and the manner in which the offense took place. At sentencing, the
district court indicated it found the defendant to be lacking credibility from the plea agreement
stage through the defendant’s safety valve interview and proffer. Accordingly, we are not
persuaded that the district court clearly erred in denying a safety valve departure to Sanchez.

    The ruling of the district court is AFFIRMED.